        Case 1:19-cv-01624-ACA Document 41 Filed 09/09/20 Page 1 of 2                     FILED
                                                                                 2020 Sep-09 PM 03:58
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

DEIJAH ATKINS,                         )
                                       )
      Plaintiff,                       )
                                       )     CIVIL ACTION NUMBER:
v.                                     )        1:19-cv-01624-ACA
                                       )
JACKSONVILLE STATE                     )
UNIVERSITY,                            )
                                       )
      Defendant.                       )

                      JOINT MOTION FOR ENTRY OF
                   QUALIFIED HIPAA PROTECTIVE ORDER

      Plaintiff Deijah Atkins (“Plaintiff”) and Jacksonville State University

(“Defendant”) (collectively, the “Parties”) respectfully propose, consent, and move

the Court for entry of a Qualified HIPAA Protective Order, a copy of which is

attached hereto as Exhibit A. The Parties agree that the entry of the Qualified

HIPAA Protective Order attached hereto will facilitate discovery in this matter, such

as production of Plaintiff’s medical records, providing an Order governing the

dissemination of protected health information of plaintiff to satisfy potential

questions by health care providers.
       Case 1:19-cv-01624-ACA Document 41 Filed 09/09/20 Page 2 of 2




THIS WILL CERTIFY THAT ALL PARTIES HAVE AGREED TO THE ABOVE.

FURTHER, THE PARTIES HAVE AGREED THAT JOSH C. HARRISON WILL

E-FILE THE FOREGOING.


     Respectfully submitted this 9th day of September, 2019.



s/ Bhavani Raveendran                 s/ Josh C. Harrison
Roger C. Appell, Esq.                 Lisa Karen Atkins (ASB-3326-I72A)
301 – 19th Street North 301           Josh C. Harrison (ASB-3775-O76H)
Washington Birmingham, AL 35203       OGLETREE, DEAKINS, NASH,
rogercappell@aol.com                     SMOAK & STEWART, P.C.
                                      420 20th Street North, Suite 1900
Bhavani Raveendran (Pro Hac Vice)     Telephone: (205) 328-1900
ROMANUCCI & BLANDIN, LLC              Facsimile: (205) 328-6000
321 N. Clark Street, Suite 900        lisa.atkins@ogletree.com
Chicago, IL 60654                     josh.harrison@ogletree.com
braveendran@rblaw.net
                                      Attorneys for Defendant
Marwan E. Porter, Esq.
The Cochran Firm – Treasure Coast
5033 SE Federal Highway
Stuart, FL 34997
mporter@cochranfirm.com

Attorneys for Plaintiff
